Title: To Thomas Jefferson from Abraham Du Buc de Marentille, 30 July 1807
From: Marentille, Abraham Du Buc de
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            Elizabethtown N. Jerseyle. 30. Juillet 1807.
                        
                        Votre Excellence daignera-t-elle entendre un homme qui peut rendre aux états unis le service le plus signalé?
                            Si je croyois avoir à me recommander près de votre Excellence par toute autre voie que l’importance du sujet, J’aurois
                            l’honneur de vous dire que Je Jouis dans ma patrie de la Considération la plus distinguée, que J’ai mon portefeuille plein
                            de lettres dont le Comte de Damas, Maréchal de camp et Gouverneur Général des antilles françaises, le Comte de Béhagere,
                            lieutenant Général et Cordon rouge, le Baron de Clugny, Gouverneur de la Guadeloupe, le Comte de Gémat, Gouverneur de Ste.
                            lucie, et nombre d’autres hommes marquans m’ont honoré, toutes exprimant les opinions les plus flatteuses à mon égard; que
                            durant les quatorze années enfin que J’ai passées sur le continent de l’amérique J’ai joui dans un haut degré de l’estime
                            de tous les hommes d’un mérite distingué que la sphère, toujours circonscrite, de ma société a pu offrir à ma
                            Connoissance, mais il me suffit, je pense, Monsieur le président, de dire à votre Excellence que J’étois officier au
                            service de france dans la guerre D’amérique et notamment au siège d’yorktown; que parmi les études aux quelles je me suis
                            constamment livré J’ai donné l’attention la plus particulière à la théorie de l art de la guerre; que depuis dix ans J’ai
                            dans la tête les matériaux de l’ouvrage le plus intéressant, le plus curieux et le plus neuf qui ait Jamais été imprimé
                            sur Cette matière, d’un ouvrage qui laissera loin derriere lui, en fait d’idées propres et originales, tout ce qu’ont
                            écrit les vauban, les folard, et tant d’autres, et dont J’ai différé la publication Jusqu’à ce jour par des raisons
                            particulieres; que pénétré de l’importance de ces idées et pressentant qu’elles devoient tot ou tard m’etre à moi même
                            d’une grande utilité, Je n’en ai jamais Communiqué une seule à personne; que c’est enfin de ce recueil de pensées
                            profondément méditées que je puis tirer des moyens nouveaux de fortifier tous les ports des états unis, beaucoup plus
                            économiquement, beaucoup plus efficacement, et beaucoup plus promptement qu’on ne le peut faire par les moyens connus.
                            J’ai l’honneur d’en offrir la connoissance à Votre Excellence, sous la condition que, si elle en adapte quelqu’un, il me
                            sera payé par son ordre la somme de cinquante mille gourdes, laissant à la libéralité et à la dignité de la nation à
                            prononcer, quand ce plan lui sera connu, si cette somme est proportionnée à la nature du service.
                        la multitude des plans mal digérés qui ont pu être présentés au Gouvernement sur cette question ne sauroit
                            préjudicier, vis-à-vis d’un homme doué de vos Connoissances, de vos lumières et de vos talens, au succés de celui que je
                            propose; C’est au milieu de toutes les erreurs que toutes les vérités du monde ont germé; il n’est pas une grande idée
                            qui, avant que de se faire jour, n’ait pu passer, dans l’esprit de ceux à qui elle étoit simplement annoncée, pour une
                            grande folie. l’histoire abonde en exemples à l’appui de ce que J’avance, qu’il seroit superflu de citer à Votre
                            Excellence. 
                  Je suis avec respect, Monsieur le Président, De Votre Excellence le très humble et très obéissant serviteur
                        
                            Dubuc de Marentille
                     
                        
                    